Citation Nr: 9935694	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  94-35 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than June 11, 
1999 for a total rating for compensation based on individual 
unemployability.

2.  Entitlement to restoration of a 100 percent evaluation 
for right nephrectomy for transitional cell carcinoma 
secondary to radiation exposure from February 1, 1996.

3.  Entitlement to an increased evaluation for postoperative 
residuals of a right nephrectomy for transitional cell 
carcinoma, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased evaluation for postoperative 
carcinoma of the bladder with bladder spasms, bradycardia, 
and hypotension including a history of syncope, currently 
evaluated as 40 percent disabling.

5.  Entitlement to service connection for squamous cell 
carcinoma of the skin claimed as due to exposure to 
radiation.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1952 to 
November 1954.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from January 1993 and November 1995 rating 
decisions of the Atlanta, Georgia, Department of Veterans 
Affairs (VA) Regional Office (RO). 

The appellant is service connected for postoperative 
carcinoma of the bladder with spasms, bradycardia, 
hypotension including a history of syncope.  He has 
submitted a private medical record dated October 1, 1994 
that diagnosed syncope with a resultant laceration to the 
chin and chipped tooth.  The veteran is informed that if he 
wishes to file a claim he should contact the RO, as the 
Board does not have jurisdiction over this claim.  
Jurisdiction does indeed matter and it is not "harmless" 
when the VA during the claims adjudication process fails to 
consider threshold jurisdictional issues.  Absent a 
decision, a notice of disagreement, a statement of the case 
and a substantive appeal, the Board does not have 
jurisdiction of the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993), Black v. 
Brown, 10 Vet. App. 279 (1997), Shockley v. West, 11 Vet. 
App. 208 (1998).  An application that is not in accord with 
the statute shall not be entertained.  38 U.S.C.A. § 7108 
(West 1991).  Furthermore, this Board Member cannot have 
jurisdiction of this issue.  38 C.F.R. § 19.13 (1999).  The 
veteran should be informed of any determination by separate 
letter that includes notification of appellate rights.  
38 C.F.R. § 3.103 (1998).  If there is any intent to appeal, 
there is an obligation to file a notice of disagreement and 
a substantive appeal after the issuance of the statement of 
the case.  38 C.F.R. § 20.200 (1999).


FINDINGS OF FACT

1.  An informal claim for a total rating for compensation 
based on individual unemployability was received by the RO on 
March 12, 1996.

2.  The appellant underwent a right nephrectomy in 1991 and 
removal of a carcinoma of the bladder in 1994 without 
subsequent cancer surgery, chemotherapy or radiation therapy 
has been presented.

3.  A right nephrectomy was performed in March 1991 and the 
left kidney is functioning normally.

4.  A voiding dysfunction related to postoperative carcinoma 
of the bladder is manifested by no more than a daytime 
voiding interval of less than one hour or nocturia five or 
more times per night.

5.  There is a diagnosis of bladder spasms with bradycardia, 
hypotension and a history of syncopal episodes. 

6.  Competent evidence attributing squamous cell carcinoma of 
the skin to service or to radiation exposure in service has 
not been presented.


CONCLUSIONS OF LAW

1.  The criteria for a total disability rating for 
compensation purposes based on individual unemployability 
were met from February 1, 1996.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 3.344, 3.655, 4.16 
(1999).

2.  The criteria have not been met for restoration of a 100 
percent disability evaluation for postoperative carcinoma of 
the bladder with bladder spasms, bradycardia, hypotension 
including a history of syncope from February 1, 1996.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.105(e); 
3.344; 4.117, Part 4, Diagnostic Code 7500-7528 (1999).

3.  Postoperative residuals of a right nephrectomy for 
transitional cell carcinoma are no more than 30 percent 
disabling.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.115b, Diagnostic Code 7500 (1999).

4.  Postoperative carcinoma of the bladder is no more than 40 
percent disabling.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.115b, Diagnostic Code 7512 (1999).

5.  Bladder spasms with bradycardia, hypotension, and syncope 
are 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. Part 4, § 4.124a, Diagnostic Code 8999-8910 
(1999).

6.  The claim for service connection for squamous cell 
carcinoma of the skin is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total Rating for Compensation Based on Individual 
Unemployability 

A total rating for compensation based on individual 
unemployability was granted in an August 1999 rating decision 
with an effective date of June 11, 1999, the date of receipt 
of a VA Form 21-8940; Application for Increased Compensation 
Based on Unemployability.

The appellant is service connected for postoperative 
carcinoma of the bladder with bladder spasm, bradycardia, 
hypotension including a history of syncope; and postoperative 
residuals of a right nephrectomy for transitional cell 
carcinoma.  In November 1995, the RO reduced the evaluation 
for the combined disability of right nephrectomy and 
postoperative carcinoma of the bladder from 100 percent to 30 
percent.  In perfecting an appeal of the reduction, the 
appellant submitted a VA Form-9 in March 1996 wherein he 
stated that his service connected right nephrectomy and 
postoperative bladder carcinoma precluded him from 
substantial employment.  This was an informal claim for 
individual unemployability that was not acted upon by the RO.

The Board's review of the record reveals that there was no 
substantial change in the appellant's service connected 
disabilities between the date of the informal claim and the 
date of receipt of the formal claim upon which the RO granted 
a total rating for compensation based on individual 
unemployability.  Pursuant to 38 C.F.R. § 3.44 (1999), rating 
evaluations are to be handled so as to produce the greatest 
degree of stability of disability evaluations consistent with 
laws and regulations governing disability compensation and 
pension.  Accordingly, the Board holds that a total rating 
for compensation based on individual unemployability should 
be granted from February 1, 1996.  The failure to relate the 
individual unemployability benefits back to the date of the 
reduction would result in a combined rating and/or rate of 
payment that is not stabilized.  Furthermore, in February 
1995, Dr. Ouzts described the episodes of syncope as 
incapacitating.  



Restoration

Service connection for a right nephrectomy for transitional 
cell carcinoma was granted in June 1994 and assigned a 30 
percent evaluation from October 1992.  The appellant 
underwent surgery for removal of a carcinoma of the bladder 
in January 1994, and a 100 percent evaluation from January 
27, 1994 was assigned.  A hearing officer's decision in 
November 1995 recharacterized the disability as right 
nephrectomy and postoperative carcinoma of the bladder with a 
100 percent evaluation from January 1994 and a reduction to 
30 percent from February 1996.  A November 1997 rating 
decision amended the prior rating decision as follows: 
Postoperative carcinoma of the bladder with bladder spasms, 
bradycardia, hypotension including a history of syncope was 
assigned a 40 percent evaluation from February 1996.  
Postoperative residuals of a right nephrectomy for 
transitional cell carcinoma were assigned a 100 percent 
evaluation from January 1994 and a 30 percent evaluation from 
February 1996.

Although the RO incorrectly amended the prior rating 
decisions by assigning the 100 percent evaluation to the 
service connected postoperative right nephrectomy as opposed 
to the postoperative carcinoma of the bladder disorder, the 
error was not prejudicial since it does not change the award 
of benefits to the appellant.  The error is harmless.

As the 100 percent evaluation for postoperative residuals of 
a right nephrectomy for transitional cell carcinoma was not 
in effect for five or more years, this case is not subject to 
the requirements set forth at 38 C.F.R. § 3.344(a) and (b) 
(1999).  38 C.F.R. § 3.344(c) (1999).

Although the regulatory requirements under 38 C.F.R. 
§ 3.344(a) and (b) apply only to reductions of ratings that 
have been in effect for five or more years, the U. S. Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court) has held that several general regulations 
are applicable to all rating reduction cases, regardless of 
whether the rating at issue has been in effect for five or 
more years.  The Court has stated that certain regulations 
"impose a clear requirement that VA rating reductions, as 
with all VA rating decisions, be based upon review of the 
entire history of the veteran's disability." Brown v. Brown, 
5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 
4.13).  A rating reduction case requires ascertaining 
"whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations." Brown, 5 
Vet. App. at 421.  Thus in any rating-reduction case not only 
must it be determined that an improvement in a disability has 
actually occurred but also that improvement reflects an 
improvement under the ordinary conditions of life and work.  
Regulations also provide that reexamination disclosing 
improvement will warrant reduction in the rating.  38 C.F.R. 
§ 3.344(c) (1999).

The appellant underwent surgery in January 1994 to remove 
transitional cell carcinoma of the bladder.  A VA examination 
was conducted in August.  A right nephrectomy with partial 
cystectomy was accomplished in March 1991 for transitional 
cell carcinoma.  The carcinoma reoccurred in the bladder, and 
in January 1994, the appellant underwent surgery to removed 
the carcinoma in the bladder.  Follow-up treatment consisted 
of periodic cystoscopies, all reported as negative without 
recurrence of the cancer. 

The decision to reduce the evaluation was based on evidence 
that established that the operative procedure in January 1994 
had cured the appellant of bladder carcinoma.  The evidence 
subsequent to that surgery showed that no chemotherapy, 
radiation therapy or additional surgical intervention was 
initiated, nor has the appellant alleged any additional 
treatment other than periodic cystoscopies.  Therefore, the 
decision to reduce the evaluation was supported by objective 
evidence disclosing improvement.  The evidence upon 
reexamination that disclosed improvement warranted a 
reduction in the rating.  38 C.F.R. § 3.344(c) (1999).


Increased Rating Claims

Service connection for postoperative residuals of a right 
nephrectomy for transitional cell carcinoma was granted in 
June 1994 rating decision and assigned a 30 percent 
evaluation from October 1992, and a 100 percent evaluation 
from January 1994.

A hearing officer's decision in November 1995 recharacterized 
the disability as right nephrectomy and postoperative 
carcinoma of the bladder with a 100 percent evaluation from 
January 1994 and a reduction to 30 percent from February 
1996.  A November 1997 rating decision amended the prior 
rating decision as follows: Postoperative carcinoma of the 
bladder with bladder spasms, bradycardia, hypotension 
including a history of syncope was assigned a 40 percent 
evaluation from February 1996.  Postoperative residuals of a 
right nephrectomy for transitional cell carcinoma were 
assigned a 100 percent evaluation from January 1994 and a 30 
percent evaluation from February 1996.

The November 1997 rating decision amended the prior rating 
decisions.  The appellant had perfected his appeal from a 
November 1995 rating decision that reduced the 100 percent 
evaluation to 30 percent when the disability was rated as 
right nephrectomy and postoperative carcinoma of the bladder.  
As the November 1997 rating decision amended the November 
1995 rating decision and now rates the disability separately 
as a kidney disability and a bladder disability, the Board 
will address separately increased ratings for a kidney 
disability and a bladder disability.

The claims are well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  This finding is based on the appellant's contentions 
that his kidney and bladder condition causes more than a 
voiding dysfunction, but also causes spasm, syncope and 
hypotension that precludes substantial employment and keeps 
him from living life to the fullest.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).

The RO has met its duty to assist the appellant in the 
development of his claim. under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from identified private 
treatment sources and VA examinations were conducted in 1994 
and 1996.  The appellant testified before the RO and the duty 
to suggest evidence as outlined in 38 C.F.R. § 3.103 (c)(2) 
(1999) was met.  Furthermore, there is no indication from the 
appellant or his representative that there is outstanding 
evidence which would be relevant to this claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant testified before the RO in July 1995 in support 
of the claim for an increased rating.  He has been treated 
for urinary tract infections.  He has been treated with 
antibiotics and has periodic cystoscopes.  If he plans to go 
somewhere he drinks less fluids.  Sometimes he may have to 
run to the bathroom every 15 minutes, sometimes every 30 
minutes and sometimes it might be an hour.  He very seldom 
goes to sleep before 1:00 or 2:00 AM because it seems like he 
is not in bed for 15 minutes before he has to void.  Bladder 
pain wakes him in the morning and it hurts so badly he has to 
hurry to the bathroom.  He might think he is through, get up 
and make some coffee and almost wet himself before he can get 
back to the bathroom.  His voiding has no pattern.  He does 
not wear an absorbent pad because it would aggravate a fungal 
rash he has in that area.  If he is home and wets himself he 
can just change his pants, otherwise he carries a container 
he got from the hospital with him.

The appellant underwent a transurethral resection of the 
bladder in January 1994 for removal of a bladder tumor.  
Biopsy revealed non-invasive papillary transitional cell 
carcinoma.  

A VA examination was conducted in August 1994.  He was status 
post right nephrectomy, right ureterectomy and resection of 
the bladder.  He was not using an absorbent pad.  He reported 
some difficulty with frequent micturition especially at night 
which caused him to get up quite often to empty his bladder.  
Sometime he had hesitancy and a sensation of wishing to void 
or empty his bladder, and after he does so and gets up there 
will be some mild dribbling.  This was never serious enough 
to warrant the use of pads.. He reported discomfort in the 
suprapubic area that he believed was the result of bladder 
spasm.  At times he had a slow start, or starting and 
stopping.  He was taking no medications for his urinary 
symptoms.  On examination there was a nephrectomy scar, a 
nephrolithotomy scar, and a transverse scar on the suprapubic 
area.  External genitalia were normal.  There was no urethral 
discharge.  Rectal examination was normal and the prostate 
was smooth, nontender and without nodules.  There was no 
evidence of prostatitis.  Diagnoses were postoperative right 
nephrectomy and partial excision of the bladder for carcinoma 
with some mild urinary bladder dysfunction not requiring the 
use of absorbent pads or medications.  He was status post 
left nephrolithotomy.

VA Medical Center records from October 1994 revealed that the 
appellant was evaluated for recurrent syncope.  He had a 7 or 
8 year history of syncope preceded by abdominal pain and 
sometimes nausea.  On the day of his admission, as he 
urinated, he fainted, cut his chin and knocked out several 
teeth.  His blood pressure was 122/73 in the emergency room.  
His heart rate was 30 with this episode.  His physical 
examination was otherwise unremarkable.  Cystoscopy was 
carried out without positive findings and he had no further 
symptoms while hospitalized.  The most likely diagnosis was 
vasodepressor syncope.

Private medical records from October 1994 indicated no more 
syncope.  In November 1994 he was voiding without complaints.  
Cystoscopic examination in January 1995 revealed a normal 
anterior urethra with bilobar obstruction of the urethra.  
The bladder had no mucosal abnormalities.  January 1995 notes 
indicated the appellant was asymptomatic and voiding well.  
Cystoscopy was negative in May 1995, the appellant was 
asymptomatic and his urinalysis was clear.  In June 1995, his 
medication was adjusted because he was becoming hypertensive.  
His blood pressure dropped with bladder spasm.

On June 13, 1995 the appellant complained of burning with 
urination.  He was seen on July 21, 1995 for complaints of 
burning and getting up at night.  His urinalysis was clear.  
He reported that antibiotic treatment for bronchitis had made 
his prostate symptoms do better.  The diagnosis was a voiding 
dysfunction possibly due to prostatitis, a bladder outlet 
obstruction and stable bladder cancer.

In a December 1995 letter, Dr. O. wrote that the appellant 
had recurrent, incapacitating episodes of syncope related to 
bladder spasm, bradycardia and hypotension.  In a March 1996 
letter, Dr. W. wrote that the syncopal episodes were a direct 
result of vagal stimulation from bladder spasm and these had 
resulted in bradycardia and hypotension.

In VA Medical Center records from May 1996, the appellant 
reported some voiding problems in the early morning.  His 
prostate was smooth and non-tender.  The appellant complained 
of bladder pain associated with syncope for 5 years.  The 
episodes occurred about 1 to 3 times a year and were always 
associated with bladder pain in the morning before he empties 
his bladder.  The appellant reported nocturia, urgency and 
occasional intermittency, but no decrease in force of stream 
and no hesitancy.  On examination the urethra was within 
normal limits and the prostate was mild to moderately 
hypertrophic.  Cystoscopy was negative.  On another 
examination in July 1996, the appellant reported that the 
pain associated with voiding had improved since the 
cystoscopy and he emptied well with a good stream.  There 
were no nodules in the prostate.

A VA examination was conducted in October 1996.  The 
appellant complained of severe spasms of the urinary bladder 
that had caused him to pass out.  The last episode occurred 
in 1994.  The syncope was reflex bradycardia-hypotension 
provoked that initiated the spasms, so he was treated with 
medications that caused hypertension and tachycardia.  He 
still had painful episodes, but not quite as bad and they had 
been.  He did well during the day, and was able to urinate 
and empty his bladder whenever he had the urge.  At night 
when his bladder becomes full he had spasms, but not as bad 
as they used to be.  He was troubled with dribbling.  On 
examination the external genitalia was normal.  There was no 
urethral discharge and the prostate was benign.  The scar 
from the bladder resection was well healed.  He was status-
post left nephrolithotomy for renal calculi, but the left 
kidney was functioning normally.

The appellant's wife wrote a letter to her Senator describing 
her husband's disability.  He would get up 5 to 8 times a 
night to void.  She described the 1994 syncopal episode where 
he cut his chin and broke teeth.  She also contended that 
service connection was warranted for the bladder spasms and 
syncope (accomplished by rating decision in November 1997).


Postoperative Residuals of a Right Nephrectomy for 
Transitional Cell Carcinoma 

The appellant is rated under Diagnostic Code 7500 for removal 
of one kidney.  The minimum evaluation is 30 percent.  Or the 
disability is rated as renal dysfunction if there is 
nephritis, infection, or pathology of the other.  

Diagnostic Code 7528 provides for a 100 percent evaluation 
for malignant neoplasms of the genitourinary system.  
Following the cessation of treatment and reevaluation after 6 
months, if there has been no local reoccurrence or 
metastasis, the residuals are rated as a voiding dysfunction 
or a renal dysfunction, whichever is predominant.

Although a nephrolithotomy was performed on the left kidney, 
the VA examiner in October 1996 commented that the left 
kidney was functioning normally.  No evidence has been 
submitted that shows nephritis, infection or other pathology 
in the left kidney.  The appellant has not complained of or 
reported pathology or symptomatology related to the left 
kidney.  Therefore, evaluation under renal dysfunction is not 
appropriate.  

The right kidney has been removed, and the metastasis of the 
neoplasm to the bladder separately compensated and rated as a 
voiding dysfunction.  No higher evaluation is therefore 
warranted for this disability.  

Residuals of surgery can also be rated to include a 
Diagnostic Code related to the post-surgical scar if 
applicable.  Diagnostic Code 7804 provides for a 10 percent 
evaluation for superficial scars that are tender and painful 
on objective demonstration.  There is no competent evidence 
of a tender or painful scar related to this surgery that 
would warrant a separate evaluation under this Diagnostic 
Code.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


Postoperative Carcinoma of the Bladder with Bladder Spasms, 
Bradycardia, Hypotension Including a History of Syncope 

The appellant is evaluated under Diagnostic Code 7512 for 
chronic cystitis that includes interstitial and all 
etiologies, infectious and non-infectious.  It is to be rated 
as a voiding dysfunction.

Voiding dysfunctions are rated as to the particular condition 
as urine leakage, frequency, or obstructed voiding.

When continual urine leakage, post surgical urinary 
diversion, urinary incontinence, or stress incontinence 
requires the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day, a 
60 percent evaluation is assigned.  Requiring the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day, a 40 percent evaluation is assigned.  Requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day, a 20 percent evaluation is assigned.

A 10 percent rating is warranted for urinary frequency where 
the daytime voiding interval is between two and three hours, 
or where the claimant awakens to void two times a night; a 20 
percent evaluation requires a daytime voiding interval 
between one and two hours, or awakening to void three to four 
times a night; a 40 percent evaluation requires a daytime 
voiding interval of less than one hour, or awakening to void 
five or more times a night.

A noncompensable evaluation is warranted for obstructed 
voiding where obstructive symptomatology with or without 
stricture disease requires dilatation one to two times a 
year; a 10 percent evaluation requires marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
flow of stream) with any one or combination of the following: 
1. Post void residuals greater than 150 cubic centimeters; 2. 
Uroflowmetry showing a markedly diminished peak flow rate 
(less than 10 cubic centimeters per second); 3. Recurrent 
urinary tract infections secondary to obstruction; 4. 
Stricture disease requiring periodic dilatation every two to 
three months.  A 30 percent evaluation is for application 
with urinary retention requiring intermittent or continuous 
catheterization. 

Diagnostic Code 7528 provides for a 100 percent evaluation 
for malignant neoplasms of the genitourinary system.  
Following the cessation of treatment and reevaluation after 6 
months, if there has been no local reoccurrence or 
metastasis, the residuals are rated as a voiding dysfunction 
or a renal dysfunction, whichever is predominant.

The preponderance of the evidence is against the claim for a 
higher evaluation under any of the Diagnostic Codes available 
for consideration.  The appellant is currently at the highest 
evaluation available for a voiding dysfunction considered 
under frequency.  A higher evaluation is not available for a 
voiding dysfunction considered under obstructed voiding.  The 
Board has considered the current disability under a voiding 
dysfunction with urine leakage.  The appellant has reported 
dribbling and testified that he does not wear an absorbent 
pad because it would aggravate a fungal rash.  Lay testimony 
is competent when it regards features or symptoms of injury 
or illness, but may not be relied upon for establishing a 
medical diagnosis.  Layno v. Brown, 6 Vet. App. 465. 469-70 
(1994).  The appellant is competent to report dribbling or 
urine leakage.  However, neither his testimony, his wife's 
reports, his reports to doctors or the medical evidence 
indicates the use of an appliance or the wearing of absorbent 
materials that must be changed more than four times a day 
that would warrant a higher rating.  There is no evidence 
that he has to change his clothes more than four times a day.  
Although he has frequency and urgency, there is no leakage 
more than dribbling that would warrant a higher evaluation.  
Furthermore, the medical examiners have reported his 
dribbling as mild and noted that he takes no medication for 
his urinary symptoms.  The preponderance of the evidence is 
against the claim for a higher evaluation rated as a voiding 
dysfunction.

Residuals of surgery can also be rated to include a 
Diagnostic Code related to the post-surgical scar if 
applicable.  Diagnostic Code 7804 provides for a 10 percent 
evaluation for superficial scars that are tender and painful 
on objective demonstration.  There is no competent evidence 
of a tender or painful scar related to this surgery that 
would warrant a separate evaluation under this Diagnostic 
Code.

The Board has also considered whether a separate evaluation 
should be assigned for the associated and service connected 
bradycardia, hypotension, and syncope under another 
Diagnostic Code.  The Board has considered rating by analogy 
to a seizure disorder due to the loss of postural control.  
Under the general rating formula for rating major and minor 
epileptic seizures (Diagnostic Codes 8910 to 8914), when 
averaging at least 1 major seizure per month over the last 
year (100 percent); averaging at least 1 major seizure in 3 
months over the last year or more than 10 minor seizures 
weekly (80 percent); averaging at least 1 major seizure in 4 
months over the last year or 9 to 10 minor seizures per week 
(60 percent); for at least 1 major seizure in the last 6 
months or 2 in the last year or averaging at least 5 to 8 
minor seizures weekly (40 percent); for at least 1 major 
seizure in the last 2 years or at least 2 minor seizures in 
the last 6 months (20 percent); or for a confirmed diagnosis 
of epilepsy with a history of seizures (10 percent).  
Explanatory notes provide that when continuous medication is 
shown necessary for the control of epilepsy, the minimum 
evaluation will be 10 percent.  

The evidence supports a separate evaluation for bradycardia, 
hypotension, and syncope rated by analogy to a seizure 
disorder.  A confirmed diagnosis of epilepsy with a history 
of seizures warrants a 10 percent evaluation and a minimum 
evaluation of 10 percent is assigned when medication is 
necessary to control the condition.  Multiple examiners 
attributed the syncope to bladder spasm, bradycardia and 
hypotension related to the bladder cancer, and the disability 
is service connected.  Therefore the diagnosis is confirmed.  
One syncopal episode in 1994 has been documented.  The 
medical evidence confirms that the appellant is taking 
medication to adjust his blood pressure.  Therefore, the 
disability warrants a 10 percent evaluation.  A higher 
evaluation is not warranted as there is no competent evidence 
of at least 1 major syncopal episode in the last 2 years or 
at least 2 minor syncopal episodes in the last 6 months.  The 
appellant has reported 1 to 3 episodes per year, therefore a 
higher evaluation is not warranted. 

The rating schedule specifically requires the avoidance of 
"pyramiding" or evaluating the manifestations of the same 
disability under various diagnoses, 38 C.F.R. § 4.14 (1999).  
The Board's assignment of a separate evaluation for 
bradycardia, hypotension, and syncope by analogy to the 
Diagnostic Codes for seizure disorder does not violate this 
provision as the manifestations of the disability do not 
overlap between the two Diagnostic Codes.

The Board acknowledges that it has considered a Diagnostic 
Code for seizure disorder not considered by the RO.  When 
the Board addresses in a decision a question that has not 
been addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the appellant has not been prejudiced 
by the decision herein.  The appellant was denied by the RO.  
The Board considered additional Diagnostic Codes in an 
effort to grant an higher evaluation, and a separate 
evaluation has been granted.


Service Connection for Squamous Cell Carcinoma of the Skin 
Claimed as Due to Exposure to Radiation

The veteran has appealed the denial of service connection for 
skin cancer.  The appellant has not claimed that carcinoma 
was manifest during service or within one year of separation 
from service.  Rather, he asserts that service connection 
should be granted on the basis of his exposure to ionizing 
radiation during atmospheric nuclear weapon testing during 
service.  In statements submitted in support of the claim, 
the appellant has contended that the amount of radiation to 
which he was exposed as assigned by the Defense Nuclear 
Agency was not a proven fact.  He asserted that without any 
protection, he was exposed to higher levels and that even low 
exposure carries some slight statistical risk.  He noted that 
he had been treated for a skin condition in June 1955 and 
still suffered from skin conditions.  He felt there was a 
reasonable probability that his conditions were caused by 
exposure to radiation. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

A veteran is entitled to presumptive service connection under 
certain conditions for malignant tumors that become manifest 
to a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection for a disability that is claimed to be 
attributable to radiation exposure during service can be 
demonstrated by three different methods.  First, there are 
types of cancer that are presumptively service connected in 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (West 
1991); see also 38 C.F.R. § 3.309(d) (1999).  

Second, 38 C.F.R. § 3.311(b) (1999) provides for service 
connection for claims based on exposure to ionizing 
radiation.  If after initial review of the claim it is 
determined a veterans exposed to ionizing radiation developed 
skin cancer that became manifest 5 years or more after 
exposure, the claim is referred to the Under Secretary for 
Benefits for further development.  Adjudication of service 
connection is to made giving due consideration to all of the 
evidence of record including the opinion of the Under 
Secretary as to whether it was at least as likely as not that 
the disease resulted from exposure to radiation in service.

Third, direct service connection can be established by 
showing that the disease was incurred during or aggravated by 
service.  Davis v. Brown, 10 Vet. App. 209 (1997) (citing 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); Ramey 
v. Brown, 9 Vet. App. 40, 44 (1996) aff'd sub nom., Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997)).

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded. 38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

The appellant has not alleged that he served in combat and 
the evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

The appellant served on active duty from November 1952 to 
November 1954.  His skin was normal in a pre-induction 
examination in January 1952 and at a separation examination 
in October 1954.  He had confirmed participation in Operation 
CASTLE, an atomic test conducted in the winter of 1954.  
Service records document exposure to ionizing radiation 
between February and May 1954 of 575.  There is no legible 
explanation of the measuring units associated with this 
number.  In a June 1992 letter, the Defense Nuclear Agency 
confirmed the appellant's participation in Operation CASTLE.  
Army historical records indicated that the appellant departed 
Enewetak on April 7, 1954 prior to the conclusion of CASTLE.  
The Defense Nuclear Agency reviewed the Operation CASTLE 
dosimetry data and clarified that the appellant was assigned 
a total assessed dose of 0.575 rem gamma for three CASTLE 
shots.  However, his individual dose assessment was 0.77 rem 
gamma.

An August 1982 letter from Dr. J. W. indicated that he had 
treated the appellant since June 1955 for a fungus infection 
over his body that the appellant had claimed started while 
serving in the Army.

No skin cancer was found on VA examination in October 1982.  
The appellant complained of a fungal skin infection that was 
not shown on examination.  In VA Medical Center records 
received in March 1991, the appellant reported exposure to 
ionizing radiation in service.  He was out in the open on an 
island at the time of the explosion.  He stayed on the island 
for one year after the blast.  He was aware of no other 
exposure to ionizing radiation before, during or after 
military service.

The Defense Nuclear Agency provided a Fact Sheet on Operation 
CASTLE.  In June 1991, the appellant indicated that he had 
witnessed two tests standing on the beach of Enewetak Island 
without any protection.  His non-service exposure to 
radiation included normal exposure to X-rays and normal 
exposure to sun as he was never one to sunbathe.

Pathology reports from February 1989, June 1989, December 
1989, May 1990, November 1990 documented squamous cell 
carcinoma in-situ skin lesions.

Radiation Review pursuant to 38 C.F.R. § 3.311 was conducted.  
The Assistant Chief Medical Director for Environmental 
Medicine advised in November 1992 that skin cancer had been 
attributed to ionizing radiation only at high doses, usually 
several hundred rads.  Basal cell carcinoma may have followed 
doses as low as 40 rads.  The appellant developed squamous 
cell carcinoma 35 years after exposure to ionizing radiation 
in service.  The appellant's doses was much lower than the 
cited value and it was highly unlikely that his disease can 
be attributed to exposure to ionizing radiation in service.

The appellant submitted an article regarding one veteran's 
experience with exposure to ionizing radiation in service 
while serving on a South Pacific island in 1957.  The 
highlighted portion indicated that a former director of the 
National Cancer Institute acknowledged that one could have 
received much more radiation from breathing fallout after a 
blast or drinking contaminated water and that film badges did 
not record that sort of exposure.

Operation CASTLE is recognized by VA as an "operational 
period" in which onsite participation entitles veterans to 
presumptive service connection for several specified 
conditions. 38 U.S.C.A. § 1112(c) (West 1991 & Supp. 1999); 
see also 38 C.F.R. § 3.309(d)(3) (1999). "Onsite 
participation" is defined as "presence at the test site, or 
performance of official military duties in connection with 
ships, aircraft or other equipment used in direct support of 
the nuclear test." 38 C.F.R. § 3.309(d)(3)(iv)(A).  Thus, the 
Board deems that the appellant was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons in accordance with 38 C.F.R. 
§ 3.311(b)(1)(i) (1999), and is a radiation exposed veteran 
as defined by 38 C.F.R. § 3.309(d)(3)(i) (1999).

The medical evidence does not show that his claimed disorder, 
squamous cell carcinoma, is included in the types of cancer 
specific to radiation-exposed veterans that are subject to 
presumptive service connection under 38 U.S.C.A. § 1112(c) 
(West 1991); 38 C.F.R. § 3.309 (d) (1999).  

For the purposes of a claim based on exposure to ionizing 
radiation, skin cancer is one of the radiogenic diseases 
listed in 38 C.F.R. § 3.311(b)(2)(vii) (1999).  The appellant 
developed squamous cell carcinoma of his skin, more than 5 
years after exposure to ionizing radiation.  However, the 
opinion furnished by the Chief Medical Director concluded 
that the appellant's radiation exposure was much lower that 
the value that had been attributed to the development of skin 
cancer.  It was highly unlikely that the disease is 
attributable to exposure to ionizing radiation.  Although 
there is competent evidence of a radiogenic disease diagnosed 
after service, there is no competent evidence that attributes 
the squamous cell carcinoma to radiation exposure in service. 

Squamous cell carcinoma was not diagnosed in service or 
within one year after separation from service, but 35 years 
after service.  No competent medical examiner has attributed 
the remote post-service diagnosis to any incident in service, 
including radiation exposure. 

The Board has considered all of the evidence, including the 
appellant's assertion that he received more radiation 
exposure than was attributed to him by the Defense Nuclear 
Agency.  The Board has considered the article he submitted 
highlighting the opinion of the former Director of the 
National Cancer Institute.  The appellant, as a lay person, 
lacks the expertise necessary to make radiation dose 
estimates and therefore his opinion on this matter is not 
competent.  The article is not competent evidence since it 
does not pertain to this veteran or his service.  There is no 
competent evidence that links the fungal skin infection with 
the development of squamous cell carcinoma many years after 
service and service connection for the fungal skin infection 
has been previously denied.  There is no competent evidence 
that ties the fungal skin infection to radiation exposure.  
The appellant's assertions are insufficient to well ground 
his claim.  Lay testimony is competent only when it regards 
features or symptoms of injury or illness, but may not be 
relied upon for establishing a medical diagnosis, be that a 
current diagnosis or one linking a current disability to 
service.  Layno, 6 Vet. App. at 469.  

Lacking competent evidence of a disease specific to 
radiation-exposed veterans, or a radiogenic disease that had 
been attributed by sound scientific and medical evidence to 
radiation exposure in service, or competent evidence 
attributing squamous cell carcinoma to service, the claim is 
not well grounded.

When the veteran has not met this burden, VA has no further 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with another medical 
examination.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992) (when the claim was not well grounded, VA was under no 
duty to provide the veteran with an examination).  Although 
when a claim is not well grounded VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  38 C.F.R. § 3.103 (1999).  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, the 
RO fulfilled its obligation in the Statement of the Case and 
the Supplemental Statement of the Case.  In this respect, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
that may exist or could be obtained).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is an incomplete application that references 
other known and existing evidence that pertains to the claim 
under consideration) and Wood v. Derwinski, 1 Vet. App. 190 
(1991) (VA's duty is just what it states, a duty to assist, 
not a duty to prove a claim).

Although the RO did not specifically state that it denied the 
appellant's service connection on the basis that it was not 
well grounded, the Board concludes that this was harmless.  
See Edenfield v. Brown, 8 Vet. App. 384, 390 (1995); Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

The Board has considered the doctrine of reasonable doubt and 
the doctrine of doubt.  38 C.F.R. § 3.102 (1999); 38 U.S.C.A. 
§ 5107(b).  However, in this case, without the presence of 
competent evidence to support the appellant's contentions, 
there is no approximate balance of positive and negative 
evidence so as to apply these doctrines.  Service connection 
for squamous cell carcinoma of the skin is not warranted.


ORDER

Total rating for compensation based on individual 
unemployability is granted from February 1, 1996.  
Restoration of a 100 percent evaluation postoperative 
carcinoma of the bladder with bladder spasms, bradycardia, 
hypotension including a history of syncope is denied.  An 
increased evaluation for postoperative residuals of a right 
nephrectomy for transitional cell carcinoma is denied.  An 
increased evaluation for postoperative carcinoma of the 
bladder is denied.  A separate 10 percent evaluation for 
bladder spasms, bradycardia, hypotension, and syncope is 
granted, subject to the controlling regulations applicable to 
the payment of monetary awards.  Service connection for 
squamous cell carcinoma of the skin is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

